        Case 3:20-cv-01573-SHR Document 13 Filed 04/22/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NOEL RICARDO STEPHENS,                     :    Civil No. 3:20-cv-1573
A#079-073-152,                             :
                                           :
                         Petitioner,       :
                                           :
                   v.                      :
                                           :
WILLIAM BARR, et al.,                      :
                                           :
                        Respondents.       :    Judge Sylvia H. Rambo

                                       ORDER
      AND NOW, this 22nd day of April, upon consideration of the report and

recommendation (Doc. 12) of Magistrate Judge Joseph Saporito, Jr., recommending

the court dismiss the petition for a writ of habeas corpus (Doc. 1) of pro se plaintiff

Noel Stephens for failure to pay the filing fee or to file a proper application to

proceed in forma pauperis after the court placed Stephens on notice that failure to

do so would result in dismissal of this action, (see Docs. 3 & 5), and it appearing

that Stephens has not objected to the report, see FED. R. CIV. P. 72(b)(2), and the

court noting that failure of a party to timely object to a magistrate judge’s

conclusions “may result in forfeiture of de novo review at the district court

level,” Nara v. Frank, 488 F.3d 187, 194 (3d Cir. 2007) (citing Henderson v.

Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987)), but that, as a matter of good practice,

a district court should “afford some level of review to dispositive legal issues raised

by the report,” Henderson, 812 F.2d t 878; see also Taylor v. Comm’r of Soc. Sec.,
        Case 3:20-cv-01573-SHR Document 13 Filed 04/22/21 Page 2 of 2




83 F. Supp. 3d 625, 626 (M.D. Pa. 2015) (citing Univac Dental Co. v. Dentsply Int'l,

Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010)), in order to “satisfy itself that there

is no clear error on the face of the record,” FED. R. CIV. P. 72(b), advisory

committee notes, and, following independent review of the record, the court being

in full agreement with the recommendation, and concluding that there is no clear

error on the face of the record, it is hereby ORDERED that:

   1. The report and recommendation (Doc. 12) of Magistrate Judge Saporito is

   ADOPTED.

   2. The petition (Doc. 1) is DISMISSED without prejudice.

   3. The Clerk of Court is directed to CLOSE the above-captioned action.

   4. Any appeal from this order is deemed to be frivolous and not taken in good

   faith. See 28 U.S.C. § 1915(a)(3).


                                 s/Sylvia H. Rambo
                                 United States District Judge
